___________

                           No. 95-2477
                           ___________

Francis J. Picray, Jr.,          *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *   Appeal from the United States
City of Des Moines, Iowa; City   *   District Court for the
of Des Moines, Legal Department; *   Southern District of Iowa.
Reginald V. Sipfle, employee of *
the City of Des Moines; Nelda    *       [UNPUBLISHED]
Mickle, employee of the City of *
Des Moines,                      *
                                 *
          Appellees.             *


                           ___________

                  Submitted:   February 2, 1996

                      Filed: February 22, 1996
                           ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Francis J. Picray, Jr., appeals from the district court's1
grant of summary judgment to defendants in this civil rights
action.   Having carefully reviewed the record and the parties'
briefs, we conclude the district court properly granted summary
judgment, and properly denied Picray's motion for reconsideration.
Accordingly, we affirm the judgment of the district court. See 8th
Cir. R. 47B.




     1
      The Honorable R. E. Longstaff, United States District Judge
for the Southern District of Iowa.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-